NOTE: This order is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                  ______________________

      In re: AMAZON.COM, INC., RESIDEO
   TECHNOLOGIES, INC., HTC CORPORATION,
            VECTOR SECURITY, INC.,
                    Petitioners
              ______________________

                         2019-125
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Eastern District of Texas in No. 4:18-
cv-00474-ALM, Judge Amos L. Mazzant III.
                  ______________________

                      ON PETITION
                  ______________________

Before PROST, Chief Judge, O’MALLEY and REYNA, Circuit
                       Judges.
REYNA, Circuit Judge.
                        ORDER
    Petitioners Amazon.com, Inc. et al. seek a writ of man-
damus directing the United States District Court for the
Eastern District of Texas to transfer this case to the United
States District Court for the Eastern District of Virginia.
    In July 2018, Virginia Innovation Sciences, Inc. (VIS)
sued Petitioners for patent infringement in the Eastern
District of Texas. Petitioners moved to transfer these cases
2                                       IN RE: AMAZON.COM, INC.




to the Eastern District of Virginia pursuant to 28 U.S.C.
§ 1404(a). On July 15, 2019, the district court issued an
order denying Petitioners’ motions to transfer. The court
subsequently held a Markman hearing on August 28, 2019
and issued its claim construction memorandum opinion
and order on September 9, 2019. A week after that ruling,
Petitioners filed this petition for a writ of mandamus.
     The grant of mandamus is a discretionary and equita-
ble remedy. See Cheney v. U.S. Dist. Court for the Dist. of
Columbia, 542 U.S. 367, 381 (2004); United States v. Dern,
289 U.S. 352, 359 (1933). Petitioners have not made a com-
pelling showing that the Eastern District of Virginia is a
more convenient forum, particularly in light of the fact that
no Petitioner is headquartered in that district and Petition-
ers fail to identify any of their own employees with relevant
information who live in that district. The district court also
considered and rejected Petitioners’ argument that judicial
economy should weigh in favor of transfer based on VIS’s
prior cases in the Eastern District of Virginia, and we are
not prepared to disturb that determination on mandamus.
In these circumstances, we find that mandamus is not an
appropriate remedy.
      Accordingly,
      IT IS ORDERED THAT:
      The petition is denied.
                                   FOR THE COURT

    October 9, 2019             /s/ Peter R. Marksteiner
         Date                        Peter R. Marksteiner
                                     Clerk of Court
s32